 1   A PROFESSIONAL CORPORATION
     Carl L. Fessenden, SBN 161494
 2   Taylor W. Rhoan, SBN 294941
     350 University Avenue, Suite 200
 3   Sacramento, California 95825
     TEL: 916.929.1481
 4
     FAX: 916.927.3706
 5

 6   Attorneys for Defendants
     CHELSEA STEPHNEY, SHARON PARKS LOWRY,
 7   SHERRI Z. HELLER, and SACRAMENTO COUNTY
     DEPARTMENT OF CHILD, FAMILY AND ADULT SERVICES
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                              EASTERN DISTRICT OF CALIFORNIA
12
     NICOLE SWANBECK and                                 CASE NO: 2:19-cv-00145-WBS-CKD
13
                            Plaintiffs,                  JOINT STIPULATION TO EXTEND
14                                                       TIME FOR DEFENDANTS TO FILE A
             vs.                                         RESPONSIVE PLEADING TO
15                                                       PLAINTIFF’S COMPLAINT;
     HEATHER KING, CHELSEA STEPHNEY,                     [PROPOSED] ORDER
16   SHARON PARKS LOWRY, SHERRI Z.
     HELLER, SACRAMENTO COUNTY
17   DEPARTMENT OF CHILD, FAMILY AND
     ADULT SERVICES and DOES 1 through 50,
     inclusive,                                          Complaint filed: 01/22/2019
18
19                          Defendants.

20           IT IS HEREBY STIPULATED and agreed by and between Plaintiff and Defendants
21   CHELSEA           STEPHNEY,    SHARON      PARKS      LOWRY,      SHERRI      Z.   HELLER,   and
22   SACRAMENTO COUNTY DEPARTMENT OF CHILD, FAMILY AND ADULT SERVICES
23   (“County Defendants”), that the time for County Defendants to respond to the Complaint shall be

24   extended to August 16, 2019.

25           Defendants are in need of additional time to review the voluminous documents at issue in

26   this matter in order to admit or denying allegations contained within the Complaint.

27   //
     //
28
     {02049266.DOCX}                                 1
      JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE A RESPONSIVE PLEADING
                        TO PLAINTIFF’S COMPLAINT; [PROPOSED] ORDER
 1
                                         Respectfully submitted,
 2

 3   Dated: July 29, 2019                PORTER SCOTT
                                         A PROFESSIONAL CORPORATION
 4

 5                                       By /s/ Taylor W. Rhoan
 6                                               Taylor W. Rhoan
                                                 Attorneys for Defendants
 7
     Dated: July 29, 2019                WEINBERGER LAW FIRM
 8

 9                                       By       /s/   Joseph   B.    Weinberger   (Authorized
10   07/26/2019)
                                                   Joseph B. Weinberger
11                                                 Attorneys for Plaintiff

12
                                         ORDER
13
             PURSUANT TO STIPULATION.
14

15   Dated: July 29, 2019

16

17

18
19

20

21

22

23

24

25

26
27

28
     {02049266.DOCX}                          2
      JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE A RESPONSIVE PLEADING
                        TO PLAINTIFF’S COMPLAINT; [PROPOSED] ORDER
